Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 NOHUM SHTROKS, individually, and on                           CIVIL ACTION NO.:
 behalf of all others similarly situated,

                         Plaintiffs,                    CLASS ACTION COMPLAINT &
                                                         DEMAND FOR JURY TRIAL
             -against-

 CLIENT SERVICES, INC.,

                         Defendant.

             COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION
                              PRACTICES ACT

       Plaintiff Nohum Shtroks (“Plaintiff”) brings this action against defendant Client Services,

Inc. (“Defendant” or “CSI”) both on an individual basis and on the behalf of all others similarly

situated pursuant to Fed. R. Civ. P. Rule 23, and alleges based upon Plaintiff’s personal knowledge,

the investigation of counsel, and upon information and belief, as follows:

                                 PRELIMINARY STATEMENT
       1.      In 1977 Congress enacted Title 15 of the United States Code § 1692 et seq.,

commonly referred to as the Fair Debt Collection Practices Act (“FDCPA”) in response to the

“abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt

collection practices contribute to the number of personal bankruptcies, to marital instability, to the

loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws

. . . [we]re inadequate to protect consumers,” and that “the effective collection of debts” does not

require “misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

       2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to “ensure that those debt collectors who refrain from using
Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 2 of 9 PageID #: 2




abusive debt collection practices are not competitively disadvantaged.” Id.; § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress gave consumers

a private cause of action against debt collectors who failed to comply with the Act. Id.; § 1692k.

         3.     Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as 'private

attorneys general' to aid their less sophisticated counterparts, who are unlikely themselves to bring

suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of civil

actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir.

2008).

         4.     In determining whether a collection letter violates the FDCPA, courts in the Second

Circuit apply the “least sophisticated consumer standard.” Jacobson, 516 F.3d at 91. In applying

this standard, it is not relevant whether the particular debtor was confused by the communication

that was received. See Jacobson, 516 F.3d at 91.

         5.     Under the least sophisticated consumer standard, a collection letter violates the

FDCPA where the letter contains language that is “open to more than one reasonable interpretation,

at least one of which is inaccurate.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993).

         6.     In recovering damages under the FDCPA, a consumer need not show that the

conduct or communication made by the debt collector was intentional. Ellis v. Solomon &

Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 1993). Rather, the FDCPA is a strict liability statute,

and a single violation is sufficient to establish civil liability against the debt collector. See Bentley

v. Great Lakes Collection Bureau, 6 F.3d 60 (2d Cir. 1993).

                                  JURISDICTION AND VENUE
         7.     The Court has jurisdiction over this class action under 28 U.S.C. § 1331, and 15

U.S.C. § 1692 et seq. If applicable, the Court also has pendent jurisdiction over the state law

claims in this action pursuant to 28 U.S.C. § 1367(a).

                                                   2
Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 3 of 9 PageID #: 3




       8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where Plaintiff resides and where a substantial part of the events or omissions giving rise to the

claim occurred.

                                              PARTIES
       9.      Plaintiff is a natural person and a resident of Brooklyn, New York.

       10.     Plaintiff is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

       11.     Upon information and belief, Defendant Client Services, Inc., is a Missouri

Corporation with a principal place of business in Saint Charles County, Missouri.

       12.     Upon information and belief, Defendant is a company that uses the mail, telephone,

and facsimile, and regularly engages in business, the principal purpose of which is to attempt to

collect debts alleged to be due another.

       13.     Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

1692a(6).

                                     CLASS ALLEGATIONS
       14.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23(a) and

23(b)(3).

       15.     The Class consists of:

               (a) all individuals with addresses in New York;

               (b) to whom Defendant sent a form letter substantially and materially similar to the

       collection letter sent to Plaintiff;

               (c) which contained an account summary listing the same amount for balance due

       at charge-off and current balance due; and

               (d) which indicated in the account summary that interest and other charges accrued

       since charge-off; and

                                                 3
Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 4 of 9 PageID #: 4




                (e) which was sent on or after a date one (1) year prior to the filing of this action.

       16.      Excluded from the Class are Defendant and all officers, members, partners,

managers, directors, and employees of Defendant and their respective immediate families, and

legal counsel for all parties to this action and all members of their immediate families.

       17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that the

                Class defined above is so numerous that joinder of all members would be

                impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as to

                all members of the Class and those questions predominate over any questions or

                issues involving only individual class members. The principal issue is whether

                Defendant’s written communications to consumers, in the forms attached as Exhibit

                A, violate 15 U.S.C. § 1692g.

             c. Typicality: Plaintiff’s claims are typical of the claims of the class members.

                Plaintiff and all members of the Class have claims arising out of the Defendant’s

                common uniform course of conduct complained of herein.

             d. Adequacy: Plaintiff will fairly and adequately protect the interests of the class

                members insofar as Plaintiff has no interests that are adverse to absent class

                members. Plaintiff is committed to vigorously litigating this matter. Plaintiff has

                also retained counsel experienced in handling consumer lawsuits, complex legal

                issues, and class actions. Neither Plaintiff nor Plaintiff’s counsel has any interests



                                                   4
Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 5 of 9 PageID #: 5




                which might cause them not to vigorously pursue the instant class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair and

                efficient adjudication of this controversy because individual joinder of all members

                would be impracticable. Class action treatment will permit a large number of

                similarly situated persons to prosecute their common claims in a single forum

                efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

       18.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy. The identities of

all class members are readily ascertainable from the records of Defendant and those companies

and entities on whose behalf they attempt to collects and/or have purchased debts.

       19.      Depending on the outcome of further investigation and discovery, Plaintiff reserves

the right to amend the class definition.

                                    STATEMENT OF FACTS
       20.      Some time on or prior to August 24, 2020, an alleged debt was incurred to Capital

One Bank (USA) N.A. (“Capital One”).

       21.      The alleged debt purportedly owed to Capital One arose out of a transaction in

which money, property, insurance or services, which are the subject of the transaction, are

primarily for personal, family or household purposes.

       22.      The alleged Capital One obligation is a "debt" as defined by 15 U.S.C.§1692a(5).

       23.      Capital One is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

       24.      At some time on or prior to August 24, 2020, the alleged debt was purchased by, or

                                                  5
Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 6 of 9 PageID #: 6




otherwise assigned to Defendant.

       25.     In an effort to collect on this alleged debt, Defendant sent Plaintiff a collection letter

(the “Letter”) on August 24, 2020. See Exhibit A.

       26.     The Letter is the first letter Plaintiff received from Defendant regarding the alleged

debt described therein. Plaintiff received the Letter and read it.

       27.     The Letter summarizes Plaintiff’s account details as follows:




       28.     The Letter does not explain or otherwise identify what a “charge-off” is.

       29.     In the context of debt-collection, a charge-off is considered a declaration by a

creditor of an inability to collect on a given debt, and typically occurs approximately six months

after a consumer becomes delinquent on a debt.

       30.     The Letter first lists $5,682.77 as the balance due as of charge-off. The Letter states

that $655.47 in interest as well as $103.00 in other charges have accrued since charge-off, and that

$5,682.77 is the resulting balance due.

       31.      This is mathematically nonsensical because the resulting balance would tend to

increase with the accrual of interest and other charges.

       32.     Plaintiff became confused and uncertain regarding the accuracy of the listed

balance, and became uncertain whether he owed the interest and other charges that allegedly

accrued post charge-off.

       33.     Defendant undermined Plaintiff’s ability to intelligently choose his response to the

Letter, and impeded Plaintiff’s understanding as to the nature and amount of his debt.

       34.     A misrepresentation or inaccurate statement regarding the amount of a consumer’s


                                                   6
Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 7 of 9 PageID #: 7




debt is material and would affect the least sophisticated consumer’s decisions.

       35.     A debtor misled in this manner would be uncertain whether to pay now to avoid

paying more later, or to prioritize the payment of other debts.

       36.     As a result of the foregoing misleading statements, the Letter is reasonably

susceptible to more than one reasonable interpretation in the eyes of the least sophisticated

consumer.

       37.     As a result of the foregoing misleading statements, the Letter is reasonably

susceptible to an inaccurate reading by the least sophisticated consumer.

       38.     As such, Defendant’s Letter is false, deceptive, and misleading.

       39.     Defendant’s conduct harmed Plaintiff.

                                                COUNT I
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                        15 U.S.C. § 1692g et seq.

       40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

       41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       42.     Defendant violated 15 U.S.C. § 1692g(a)(1) by inaccurately stating the amount of

the debt.

       43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.




                                                 7
Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 8 of 9 PageID #: 8




                                                  COUNT II
              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                           15 U.S.C. §1692e et seq.

        44.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

        45.      Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

or misleading representation or means in connection with the collection of any debt.

        46.      Defendant violated 15 U.S.C. § 1692e(2)(a) by making a false representation of the

character, amount, or legal status of the debt.

        47.      Defendant violated 15 U.S.C. § 1692e(10) by sending Plaintiff a collection letter

that:

              a. Is open to more than one reasonable interpretation by the least sophisticated

                 consumer;

              b. Is reasonably susceptible to an inaccurate reading by the least sophisticated

                 consumer.

        48.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated § 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                          PRAYER FOR RELIEF
        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

        (a)      Declaring that this action is properly maintainable as a class action and certifying

                 Plaintiff as Class representative and the undersigned as Class Counsel;

        (b)      Awarding Plaintiff and the Class statutory damages;

        (c)      Awarding Plaintiff and the Class actual damages;


                                                   8
Case 1:20-cv-04837-RPK-VMS Document 1 Filed 10/08/20 Page 9 of 9 PageID #: 9




      (d)    Awarding Plaintiff reasonable attorneys’ fees and expenses;

      (e)    Awarding pre-judgment interest and post-judgment interest; and

      (f)    Awarding Plaintiff and the Class such other and further relief as this Court may

             deem just and proper.

                                       JURY DEMAND
      Plaintiff demands a trial by jury.

DATED: October 8, 2020                     COHEN & MIZRAHI LLP


                                                           /s/ Joseph H. Mizrahi
                                                          JOSEPH H. MIZRAHI

                                           JOSEPH H. MIZRAHI
                                           JONATHAN B. WEISS
                                           300 Cadman Plaza West, 12th Floor
                                           Brooklyn, NY 11201
                                           Telephone: 929/575-4175
                                           929/575-4195 (fax)
                                           joseph@cml.legal
                                           jonathan@cml.legal

                                           Attorneys for Plaintiff




                                              9
